IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                     JANUARY 1997 SESSION        FILED
                                                 March 26, 2008

                                                 Cecil Crowson, Jr.
                                                  Appellate Court Clerk

STANLEY ADAMS,                  )
                                ) C.C.A. No. 02C01-9505-CR-00142
      Appellant,                )
                                ) Shelby County
V.                              )
                                ) Honorable Joseph B. McCartie, Judge
                                )
STATE OF TENNESSEE,             ) (Post-Conviction)
                                )
      Appellee.                 )




FOR THE APPELLANT:                 FOR THE APPELLEE:

Roseanne Ballin                    Charles W. Burson
Attorney at Law                    Attorney General & Reporter
4515 Poplar Avenue, Suite 527
Memphis, TN 38117-7584             Clinton J. Morgan
                                   Counsel for the State
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   William L. Gibbons
                                   District Attorney General (Present)

                                   John W. Pierotti
                                   District Attorney General (Former)

                                   Rhea Clift
                                   Asst. Dist. Attorney General
                                   201 Poplar Avenue, Third Floor
                                   Memphis, TN 38103




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                   OPINION


       The appellant, Stanley Adams, was indicted for first degree murder and

especially aggravated robbery. The state sought the death penalty. Pursuant to

a negotiated plea, however, the appellant pled guilty to second degree murder

and aggravated robbery. He was sentenced to 45 years for second degree

murder and 15 years for aggravated robbery. The sentences were ordered to be

served concurrently.



       The appellant sought post-conviction relief. He alleged that he received

ineffective assistance of counsel. The trial court denied his petition. This Court

affirmed that denial. The appellant filed a second pro se petition attacking the

legality of his sentence. The trial court denied relief and appointed counsel to

represent the appellant on appeal. On appeal, the appellant argues involuntary

and unknowing plea. Upon review, we affirm.



       In essence, the appellant challenges his sentence as illegal. He

maintains that a 45 year sentence is a Range III sentence for second degree

murder. He, however, did not qualify as a Range III offender, he argues.



       The trial court found that the appellant's sentence was within Range III.

The court held that pursuant to State v. Mahler, 735 S.W.2d 226, 228 (Tenn.

1987), the appellant "waived any right of appeal in the guilty plea proceedings,

and expressly agreed to be sentenced with the classification and parole eligibility

imposed." The court also noted that "the sentence was not illegal because it was

within the range imposed by law for Murder Second (in this case, 15 to 60

years). Id. at 227."




       Upon review, we find no error of law mandating reversal. The appellant

apparently agreed to the 45 year sentence to avoid the death penalty. Moreover,

                                        -2-
this Court previously found that trial counsel rendered competent representation.

We affirm.



                                               __________________________
                                               PAUL G. SUMMERS, Judge


CONCUR:




____________________________
DAVID G. HAYES, Judge




____________________________
THOMAS T. WOODALL, Judge




                                       -3-